DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-39, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budina (US 9,085,677).  
Regarding claim 31, Budina teaches bioplastics (title) comprising starch, plasticizer, an acid and a solvent, such as water, wherein the combined components can be heated with stirring to produce a homogenous melt (col. 5, lines 44-46).  Budina teaches in Example 1 that the mixture is simultaneously heated and stirred until it thickens into a viscous gel-like mixture (col. 6, lines 22-25).  While Budina does not expressly teach that a precipitate is formed, insomuch as a precipitate would form from the substantially identical process of the instant invention (e.g. par. 57, as filed), so too 
Budina does not expressly teach that a “first mixture” of the water, plasticizer, and acid should be combined together prior to the addition of the starch.  However, the selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV. C.).  
Regarding the instantly claimed plasticizer content of claim 31, Budina teaches that the amount of plasticizer may be increased to make the bioplastic more elastic and workable or reduced in order to make the bioplastic become more rigid and brittle (col. 4, lines 61-65).  As such, Budina effectively teaches the plasticizer content to be a result effective variable, wherein one of ordinary skill in the art would have been able to determine optimal working ranges for the plasticizer amount, including those claimed,  through routine experimentation.  
Regarding claims 32-34, Budina is considered to similarly teach that the acid component is a result effective variable, wherein Budina teaches that the acids are used to aid the hydrolysis reaction (col. 4, lines 42-46).  Absent a showing of unexpected results, one of ordinary skill would have been able to determine optimal amounts of acid (i.e. amounts effective to positively benefit the hydrolysis reaction), including those claimed, through routine experimentation.  Budina does not strictly limit the starch/oligosaccharide content (e.g., see claims).  Absent a showing of unexpected results, all possible ratios of starch within the bioplastic and capable of yielding a suitable bioplastic, including those claimed, are considered to be reasonably suggested by Budina.  Similarly, the water content is not strictly limited.  However, the water is plasticizer content, previously discussed with respect to claim 31, applies to claims 33 and 34 as well.  
Regarding claim 37 and further regarding claim 34, Budina teaches that the plasticizer may be glycerol (col. 5, lines 2-9), a.k.a. glycerin.  It is noted that Budina further teaches the use of glycerin in Examples, such as Example 1.  
Regarding claims 35 and 36, Budina teaches that exemplary sources of starch may include potato starch, cassava starch, tapioca starch, sweet potato starch, and combinations thereof (claim 7).  
Regarding claim 38, Budina teaches that suitable acids may include carboxylic acids, organophosphoric acids, organosulfonic acids, and organoboric acids (col. 4, lines 46-48).  
Regarding claim 39, Budina teaches that suitable examples of carboxylic acid to be used may include acetic acid (col. 4, lines 48-49).  
Regarding claim 42, Budina teaches that the bioplastics can be molded into shapes and designs as desired in a particular application (col. 5, lines 60-61).  While instant claim 42 is not limited to any particular shape, Budina teaches that the bioplastic can be molded to any shape as desired.  While the teaching of Budina is considered to encompass the scope of instant claim 42, claim 42 may also be rejected as an obvious matter of design choice, insomuch as the shape of the final product is not considered to have any significant impact upon the structure of the claimed bioplastic composition.  
Claim 43 limits the materials in the “first mixture.”  However, the overall instantly claimed mixture is not particularly limited.  When this is considered along with the notion prima facie obvious (MPEP 2144.04 IV. C.), the subject matter of claim 43 appears to be somewhat arbitrary, absent a showing of unexpected results.  Because the ingredients of claims claim 31 are taught by Budina, claim 43 is considered to have been satisfied.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-39, 42, and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments essentially consisted of the recognition of a previous acknowledgement (that resulted from the December 3, 2020 Interview) that the claim amendments would overcome the previous grounds of rejection.  Applicant’s amendments to the claimed effectively obviated the previous prior art rejections, and the necessitated new grounds of rejection have been set forth, above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Colin W. Slifka/Primary Examiner, Art Unit 1732